office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc psi b06 conex-111784-06 number info release date uil honorable howard l berman u s house of representatives washington dc dear mr berman i am responding to your letter dated date requesting that the irs explicitly permit donors to purchase solar installations for non-profits lease them to non-profits and benefit from the tax_credits and depreciation and then sell the systems to non- profits after years your letter discusses the advantages of such an action as you noted the internal_revenue_code the code contains various provisions providing tax advantages to people investing in certain types of energy_property the law generally provides for an energy_credit for taxpayers that place in service certain solar_energy_property during a taxable_year sec_48 of the code however the law prohibits an investment_credit including the credit for certain solar_energy_property used by a tax exempt entity such as the non-profits described in your letter sec_50 of the code your letter also refers to the accelerated_depreciation available to people who place energy_property in service the law provides generally that solar_energy_property described in sec_48 of the code may be depreciated over years sec_168 of the code however this accelerated period of depreciation is not available for tax-exempt_use_property sec_168 of the code tax-exempt_use_property includes that portion of any tangible_property other than non-residential real_property leased to a tax-exempt_entity sec_168 of the code tax- exempt entity includes an organization exempt from federal_income_tax sec_168 of the code to depreciate energy_property leased to a tax-exempt_entity you must use the straight-line method over the longer of years or percent of the lease_term rather than using accelerated_depreciation over years as you can see from these statutory provisions we cannot permit purchasers of solar_energy_property to take the energy_credit and accelerated_depreciation if the purchaser leases the property to a tax-exempt_entity for years i hope this information is helpful conex-111784-06 if you have any questions please contact me or --------------------of my staff at -------------- ------- sincerely charles b ramsey chief branch office of associate chief_counsel passthroughs special industries
